Case 8:21-mj-00018-GLF Document 1 Filed 01/12/21 Page 1 of 2
                                                          U.S. DISTRICT COURT – N.D. OF N.Y.

                                                                   FILED
                                                              Jan 12 - 2021

                                                          AT___O’CLOCK___MINUTES
                                                             John M. Domurad, Clerk

                                       8:21-MJ-18 (GLF)
Case 8:21-mj-00018-GLF Document 1 Filed 01/12/21 Page 2 of 2
